In an action, inter alia, for specific performance of an agreement for the sale of shares of a closely-*491held corporation, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dolan, J.), dated May 22, 2001, which, among other things, granted the defendant’s motion to confirm the Referee’s report, recommending a finding that the plaintiff failed to establish the existence of an enforceable agreement.
Ordered that the order is affirmed, with costs.
The record supports the conclusion that the writings the plaintiff relied on to satisfy the statute of frauds (see UCC former § 8-319 [a]) failed to establish that the parties agreed on certain essential terms of the alleged agreement (see Crabtree v Elizabeth Arden Sales Corp., 305 NY 48; Kobre v Instrument Sys. Corp., 54 AD2d 625, 626, affd 43 NY2d 862). The record also supports the conclusion that the actions the plaintiff highlighted to apply the doctrine of part performance were not “unequivocally referable” to the alleged agreement (Anostario v Vicinanzo, 59 NY2d 662, 664; see Goldfinger v Brown, 169 AD2d 702, 703). Under these circumstances, the Supreme Court correctly confirmed the Referee’s report (see Wilshire Credit Corp. v 14 First St. Corp., 289 AD2d 229). Florio, J.P., Friedmann, H. Miller and Crane, JJ., concur.